PETITION FOR FREEDOM.
Mr. Bradley, for the defendant, prayed the Court to instruct the jury that if, from the evidence, they shall be of opinion that Andrew B. McLean was the bond fide owner of the petitioner, and, while such bond fide owner, resided as an officer of, and in the employment of the United States, for a series of years, at Fortress Munroe, within the territory of the United States, and not within the limits of any State of this Union, and brought her from the said territory into the District of Columbia, with his family, when he removed here to reside; then, although the jury shall further find that the petitioner was sold within three years after such removal into the said district, she is not entitled to her freedom under such removal and sale, unless they shall further find that such residence at said Fortress Munroe was intended to defeat or avoid the law prohibiting the importation of slaves.
But the Court [nem. con.) refused to give the instruction.